Citation Nr: 1430284	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  10-00 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for headaches and dizziness as residuals of a closed head injury with concussion.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1979 to June 1980.
	
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's claim for an increased disability rating for residuals of a traumatic brain injury (TBI).

In his January 2010 VA Form 9, the Veteran indicated that he would like to be scheduled for a hearing before a Veteran's Law Judge (VLJ) of the Board at his local VA office.  However, in October 2011, before a hearing could be held, he indicated that he would be unable to attend his scheduled hearing and that he no longer wished to appear for a Board hearing.  Therefore, the Veteran's request for a hearing before a Board VLJ has been withdrawn.  See 38 C.F.R. § 20.704(e) (2013).

In July 2012, the Board remanded the claim for further evidentiary development.  The case has now been returned to the Board for further appellate action.  

At his July 2012 VA Compensation and Pension Examination, the Veteran contended that he was unemployed, at least partially as a result of his of his service-connected disabilities.  Thus, the Board finds that the record has raised a claim for a TDIU as an included claim within the Veteran's currently pending increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  This issue has thus been added as an additional subject for current appellate consideration.

Review of the Virtual VA and VBMS paperless claims processing systems reveals additional records pertinent to the present appeal.  In this regard, the Virtual VA claims file contains additional treatment records received subsequent to the final consideration of the claims by the RO, specifically, records of VA treatment through August 2013.  The additional VA treatment records, however, are either not relevant or duplicative of evidence already considered by the RO.  As such, the file need not be returned to the RO for initial consideration.  See 38 C.F.R. § 19.37 (2013).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, his headaches and dizziness as residuals of a closed head injury with concussion are manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

2.  The credible and probative evidence of record demonstrates that the Veteran's residuals of TBI have been productive of objective evidence on testing of mild impairment of memory and executing functioning, resulting in mild functional impairment, a level of impairment of 2 for his memory, attention, concentration and executive function facet of cognitive impairment; all other facets of cognitive impairment and other residuals of traumatic brain injury (TBI), not otherwise classified, are either compensated for under another diagnostic code or do not rise to level 2 of impairment or higher.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent for headaches and dizziness as residuals of a closed head injury with concussion are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.21, 4.126, 4.124a, Diagnostic Code (DC) 8100 (2013).

2.  The criteria for a separate 40 percent disability rating for residuals of a TBI not otherwise compensated for by ratings specifically assigned under other diagnoses, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.21, 4.126, 4.124a, DC 8045.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  See also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

The Veteran was provided with the relevant notice and information in an April 2009 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  That letter notified the Veteran of the evidence necessary to substantiate an increased rating claim, of his and VA's respective duties for obtaining evidence, and included the specific diagnostic criteria used to rate the Veteran's claim.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).  He additionally has not alleged any notice deficiency during the adjudication of his claims.  See Sanders, 129 S. Ct. 1696.

The Veteran's service treatment records, VA treatment records, reports of VA examination, and lay statements in support of his claim have been associated with the claims file, including records the Board requested in its July 2012 remand, to the extent obtainable.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  Thus, the Board finds that VA's duty to obtain relevant records on the Veteran's behalf has been satisfied.  See 38 C.F.R. § 3.159(c).

The Veteran was also provided VA Compensation and Pension examinations in May 2009 and July 2012 to determine the nature and ongoing severity of his service-connected residuals of a closed head injury with concussion.  See 38 C.F.R. § 4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).  The examination reports contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide the relevant findings for rating the Veteran's service-connected disorder.  Since the most recent July 2012 VA examination, the Veteran has not alleged a significant worsening of his condition.  Neither he nor his representative has challenged the adequacy of the July 2012 examination.  Thus, the July 2012 examination report is adequate for rating purposes and no prejudice exists.  See Shinseki v. Sanders 556 U.S. 396, 407 (2009) (holding that whether prejudicial harm exists is a case-by-case determination).  Moreover, to the extent that any of the previous examinations were not sufficient, any deficiency has since been cured by the July 2012 VA TBI examination.  Accordingly, VA's duty to obtain a VA examination has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In light of the foregoing, the Board finds that there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of his claim, and there is no prejudicial error with regards to VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010). 

II.  Analysis

The Veteran essentially contends that his residuals of a closed head injury with concussion are more disabling than contemplated by the current 10 percent disability evaluation.  After a careful review of the evidence of record and resolving all doubt in favor of the Veteran, the Board finds that, throughout the duration of the appeal, the Veteran's service-connected headaches and dizziness as residuals of a closed head injury with concussion (hereinafter "headache disorder") have been manifested by symptoms that more nearly approximate the criteria for a 50 percent rating under 38 C.F.R. § 4.124a, DC 8100, namely, very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

Additionally, the Board finds that the Veteran is entitled to a separate rating of 40 percent under Diagnostic Code 8045 for cognitive impairment, as his residuals of a closed head injury with concussion have been productive of objective evidence of mild impairment of memory and executive functioning, which equates to a level of impairment of 2 for his memory, attention, concentration and executive function facet in the table of "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  See 38 C.F.R. § 4.124a.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The Veteran's residuals of a closed head injury with concussion have been rated under diagnostic code (DC) 8045-8100.  DC 8045 pertains to the residuals of traumatic brain injury.  38 C.F.R. § 4.124a.  DC 8100 pertains to migraines.  Id.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  This hyphenated diagnostic code may be read to indicate that a traumatic brain injury (TBI) is the service-connected disorder, and it is rated based on the criteria governing Migraine headaches (DC 8100), as a headache disorder has been found to be a residual of the Veteran's closed head injury with concussion.  

Effective October 23, 2008, VA revised that portion of the Rating Schedule that addresses neurological conditions and affective disorders to provide detailed and updated criteria for evaluating residuals of traumatic brain injury (TBI).  See 73 Fed. Reg. 54693 (September 23, 2008).  As in this case, the revised criteria apply to all applications for benefits received by VA on or after October 23, 2008.  The new version of Diagnostic Code 8045 continues to provide for the evaluation of residuals of TBI.  38 C.F.R. § 4.124a (effective October 23, 2008).  The criteria are as follows:  

There are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, DC 8045.  

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment is to be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.  

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, are to be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id. 

Emotional/behavioral dysfunction is to be evaluated under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.  

Physical (including neurological) dysfunction is to be evaluated based on the following list, under an appropriate diagnostic code:  Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.  

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Each condition should be evaluated separately as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.  

The need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. should also be considered.  Id.  

Evaluation of Cognitive Impairment and Subjective Symptoms:  The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total." However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100-percent evaluation should be assigned if "total" is the level of evaluation for one or more facets. If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  Id.  

The 10 important facets in the table of "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" are as follows: (1) Memory, attention, concentration, executive functions; (2) Judgment; (3) Social interaction; (4) Orientation; (5) Motor activity; (6) Visual spatial orientation; (7) Subjective symptoms; (8) Neurobehavioral effects; (9) Communication; and (10) Consciousness.  Id.  

Note (1):  There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified"' with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition. Id.  

Note (2):  Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  Id.  

Note (3):  "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  Id.  

Note (4):  The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.  Id.  

Note (5):  A Veteran whose residuals of TBI are rated under a version of § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008 may request review under Diagnostic Code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that Veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under diagnostic code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 C.F.R 3.114, if applicable.  Id.  

Diagnostic Code 8100 addresses migraines.  A 10 percent rating is assigned for migraines with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over last several months.  A 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.  

In evaluating the medical evidence of record, the Board finds that the symptoms associated with the Veteran's headache disorder more closely approximate the criteria for a 50 percent rating for migraines under DC 8100, which is the highest schedular rating available under this diagnostic code.  See 38 C.F.R. § 4.124(a).  

Initially, the Board observes that the rating criteria do not define "prostrating," nor has the Court of Appeals for Veterans Claims (Court).  See Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness." A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1530 (32nd Ed. 2012), in which "prostration" is defined as "extreme exhaustion or powerlessness."  The rating criteria also do not define "severe economic inadaptability."  However, nothing in Diagnostic Code 8100 requires the claimant to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440 (2004). 

The Board notes that most of the Veteran's symptoms associated with his headache disorder are subjective; however, the Veteran is competent to state that he has had frequent, severe headaches that cause him frequent incapacitation and affect his job performance and ability to work with others.  Moreover, headaches of the type experienced by the Veteran can be easily identified by a lay person who is experiencing this symptomatology.  There is, importantly, no reason to doubt his credibility when he indicates the severity of the headaches he is experiencing, as he has consistently reported the frequency, severity, and symptomatology associated with his headaches throughout the pendency of his claim.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Specifically, the evidence of record reflects that Veteran's headache disorder, alternatively diagnosed by various VA treatment providers as migraines, chronic headaches, and paroxysmal hemicranias, has been manifested by chronic, incapacitating headaches, ranging in frequency from several incapacitating and prostrating headaches per week, to as many as two headaches per day.  In this regard, a July 2009 VA Neurology Note reflects that the Veteran reported frequent, severe headaches occurring 3-4 times per week and sometimes as often as twice daily.  The headaches are characterized by sharp pain and short duration.  The Veteran endorsed photophobia, stating that his headache triggers include bright lights, loud noises, and stress.  The VA physician instructed the Veteran to go into a dark, quiet place at the onset of a headache.  At the July 2012 VA Compensation & Pension examination, the Veteran reported severe headaches characterized by sudden, sharp pain occurring 2 to 3 times per week.  The headaches were often accompanied by photophobia and dizziness.  He stated that although the duration of the headaches is relatively short, at their onset, he must stop whatever he is doing until the pain subsides.  See also October 2011 VA Mental Health Screening Note (reflecting complaints of frequent headaches); May 2009 Neurology Consultation Report (showing complaints of headaches characterized by severe sharp pain occurring as many as 3 times per day, lasting for approximately 10 minutes each).  Based on the foregoing, the Board finds that the Veteran's headaches are appropriately classified as completely prostrating, as the Veteran has credibly reported that he is unable to function at the onset of a headache and especially considering that a VA physician specifically prescribed that he isolate himself in "a dark, quiet place" to mitigate the severe symptoms associated with his headaches.  Thus, given the frequency and severity of his headaches, and despite their short duration, the evidence more nearly approximates the rating criteria associated with very frequent completely prostrating and prolonged attacks.  See 38 C.F.R. § 4.124(a), DC 8100.

Moreover, the evidence reflects that the Veteran's headaches have resulted in "chronic irritability" that has negatively impacted his job performance, causing him to be fired from several jobs and resulting in a significant period of unemployment.  Specifically, in the July 2012 VA Compensation & Pension Examination Report, a VA chief of neurology noted that, due to chronic irritability that is related to his headaches, the Veteran has "lost several jobs because of his inability to cope."  See also October 2011 VA Mental Health Screening Note (reflecting daily irritability); October 2013 VA Psychiatric Examination (noting the presence of unprovoked irritability); May 2009 VA Mental Health Consultation (reflecting that the Veteran reported being unemployed for 12 years, with sporadic occasional employment during that time).  Thus, the Board finds that his headaches are reasonably shown to be productive of severe economic inadaptability.  See 38 C.F.R. § 4.124(a), DC 8100.

The Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  The Veteran's headaches have been consistently incapacitating throughout the appeal.  Moreover, although the reported frequency of his headaches varied slightly during the appeal period, the Veteran did not report a frequency less than several times per week.  Also, as indicated above, the Veteran has continued to endorse frequent prostrating attacks and has consistently sought treatment for his chronic headaches throughout the time frame on appeal.  Thus, staged ratings are not appropriate. See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126.

Accordingly, affording the Veteran the benefit of the doubt, the evidence of record supports the assignment of a 50 percent rating for migraine headaches, which is the highest schedular rating available under DC 8100, for the entire period on appeal.  See 38 C.F.R. § 4.124(a).  See also 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board finds no basis upon which to assign a higher evaluation for the Veteran's service-connected headache disorder, as a review of the record, to include the lay and medical evidence, fails to reveal any additional symptomatology or functional limitation associated with his headaches, apart from that already considered, sufficient to warrant a higher rating under any alternate rating codes.  See 38 C.F.R. §§ 4.14, 4.21.

A separate 40 percent rating is, however, warranted under diagnostic code 8045 for residuals of his TBI manifested by objective evidence of mild impairment of memory and executing functioning, which equates to a level of impairment of 2 for his memory, attention, concentration and executive function facet in the table of "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  38 C.F.R. § 4.124a, DC 8045.  

In this regard, the May 2009 VA TBI examination reflects mild memory loss with cognitive symptoms including decreased attention and difficulty concentrating.  Subsequent neurological consultation reflects complaints of memory loss unconfirmed on objective testing.  The July 2012 VA TBI examination report notes that the Veteran has mild memory impairment, but does not indicate whether such a finding was confirmed by testing or even whether such testing was performed.  However, while these examination reports do not reflect findings of memory loss on objective testing, the Veteran's VA treatment records, including cognitive screening and mental health evaluations, indicate confirmation of his memory impairment following repeated clinical evaluation.  See, e.g., May 2009 Neurology Treatment Note (reflecting that the Veteran's TBI results in functional impairment characterized by memory loss and decreased concentration, for which VA treatment is ongoing); October 2011 VA Cognitive Screening (noting that the Veteran's score on the Blessed Orientation-Memory-Concentration test, which ranges from 0 to 28 with higher scores indicating greater impairment, was a 6, showing that his cognitive impairment was not "significant"); December 2011 Mental Health Consultation (reflecting mental evaluation with a memory status of "2/4 @ 5 min," without interpretation); June 2013 Psychiatry Inpatient Note (listing short term memory impairment as a psychosocial/psychiatric indicator);  August 2013 Psychiatry Attending Note (noting that a mental status examination revealed "[p]oor short and long term memory").  Thus, the evidence of record reveals mild functional impairment of loss of memory, attention, concentration, or executive functions.  As this is described as a level 2 of impairment on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table, the assignment of a 40 percent rating for the period on appeal is warranted.  See 38 C.F.R. § 4.124a, DC 8045.  

The record does not support a finding of impairment at a level of 3 or total impairment in any of the 10 facets in the table of "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" so as to warrant a higher disability rating at any time throughout the duration of the appeal.  The evidence of record wholly demonstrates that the Veteran's residuals of TBI have been assessed as mild, at worst.  In addition, at no time was he found to have objective evidence of moderate or severe impairment of memory, attention, concentration or executive functioning, moderately severely impaired judgment, inappropriate social interaction all of the time, often disoriented, moderately decreased motor activity, moderately or severely impaired visuospatial orientation, one or more neurobehavioral effects that preclude workplace or social interaction, or an inability to communicate at least half the time or rely on gestures, so as would indicate a level 3 of impairment in these facets so as to assign a higher disability rating under DC 8045.  

Moreover, to the extent that the evidence reflects symptomatology in any of the other facets in the table of "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified," the Board observes that such symptoms either do not rise to level 2 of impairment or greater or are compensated for under other diagnostic codes, including those assigned herein, and cannot therefore be compensated for again under this rating criteria.  See 38 C.F.R. § 4.14; see also 4.124a, DC 8045, Note 1.  

The Board is cognizant that the assignment of multiple ratings based on the same symptoms or manifestations constitutes prohibited pyramiding.  38 C.F.R. § 4.14.  However, here, the Board finds that the assignment of separate ratings based on headaches with related chronic irritability under diagnostic code 8100 and for mild memory impairment under diagnostic code 8045 would not amount to pyramiding under 38 C.F.R. § 4.14.  In this regard, separate ratings under different diagnostic codes may be assigned where "none of the symptomatology for any of [the] conditions is duplicative of or overlapping with the symptomatology of the other . . . conditions."  Esteban v. Brown, 6 Vet. App. 259 (1994).  Here this key consideration has been met, in that cognitive impairment, including memory loss, is not a symptom associated with the Veteran's headache disorder.  See 38 C.F.R. § 4.124a.  Moreover, diagnostic code 8045 specifically allows for a separate rating for physical or neurological manifestations if these manifestations are not used to support the findings of the rating under Diagnostic Code 8045.  The 40 percent evaluation under diagnostic code 8045 for the Veteran's residuals of TBI is based on level 2 impairment in the memory, concentration, attention, and executive functions facet, and not, instead, upon any symptomatology that has been considered in rating the Veteran's headache disorder under diagnostic code 8100.  Thus, the assignment of separate ratings is permitted.  See 38 C.F.R. §§ 4.14, 4.124a.

In sum, the Board concludes that, based on the credible and probative evidence of record and affording the Veteran the benefit of the doubt, the service-connected headache disorder warrants an increased evaluation of 50 percent, throughout the appellate period.  See 38 C.F.R. § 4.124(a), DC 8100.  A separate rating of 40 percent, but no higher, is also warranted for the Veteran's residuals of TBI, throughout the period of the appeal.  See 38 C.F.R. § 4.124(a), DC 8045.  See also 38 U.S.C.A. § 5107(a); Gilbert, 1 Vet. App. at 53-56; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Extraschedular Consideration

Referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  A comparison of the Veteran's migraines with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b).  His migraine headaches are manifested by symptoms including sharp pain, dizziness, sensitivity to light and sound, and chronic irritability.  Under the schedular criteria, migraine headaches are generally compensated by the number of prostrating attacks and their effect on employment ("economic adaptability").  See 38 C.F.R. § 4.124a, DC 8100.  Thus, the 50 percent rating assigned compensates for such attacks and associated occupational effects, based on the Veteran's subjective reports.  Specific symptoms, including sharp pain, dizziness, sensitivity to light and sound, and chronic irritability, are not mentioned in DC 8100, which, contrary to suggesting that they are not contemplated by the rating criteria, rather indicates that the presence of one or more such symptoms is assumed, and that the evaluation turns not on the particular symptoms the claimant has but rather on their functional effects- namely prostrating attacks and economic impact.  Id.  

The symptomatology associated with the additional residuals of his closed head injury with concussion is also fully contemplated and described by the rating schedule.  The Diagnostic Criteria under DC 8045 not only account for cognitive and other residuals of TBI, including subjective symptoms and their effects, the rating code also provides that assignment of separate disability ratings for other residuals that are physical, emotional/behavioral, neurological or mental in nature that may also be appropriate.  In addition, the criteria provide for several facets of both cognitive and other impairment due TBI residuals and provide higher ratings for whichever of the 10 facets is evaluated at the highest level based on several factors determining the actual level of impairment within each facet.  See 38 C.F.R. § 4.124a, DC 8045.  Indeed, the purpose of the schedular criteria is not to compensate for specific symptoms, but instead for the average impairment in earning capacity resulting from such symptoms.  See 38 C.F.R. § 4.1; see also 38 C.F.R. § 4.21 (2013) (providing that application of the rating schedule requires "coordination of rating with impairment of function"). 

Moreover, as explained above, even if the Veteran's disability picture might not squarely fit into the rating criteria, any doubt as to its severity has been resolved in favor of this claim in assigning higher and separate ratings.  There is simply no evidence of manifestations of his disabilities so exceptional as to render application of the rating criteria impractical, even if certain symptoms are not specifically mentioned therein.  See 38 C.F.R. § 4.1 (providing that the degree of disabilities specified in the rating criteria are considered adequate to compensate for considerable loss of working time); 38 C.F.R. § 4.10 (titled "Functional Impairment" and providing that the basis of disability evaluations is the ability of the body to function under ordinary conditions of daily life, including employment); 38 C.F.R. § 4.21 (2013) (providing that "[c]oordination of rating with impairment of function will . . . be expected in all instances").  Thus, a comparison of the Veteran's symptomatology with the rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards," especially considering that the Veteran does not have any symptoms or functional limitations not accounted for in the ratings assigned under the schedular criteria.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 115.

Because the rating criteria reasonably describe the Veteran's disability picture, the first step of the inquiry is not satisfied.  Thun, 22 Vet. App. at 115.  In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See id. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Moreover, frequent periods of hospitalization are not shown, and interference with employment is not sufficient by itself to warrant extraschedular referral, as the rating schedule "clearly recognizes that the rated disabilities interfere with employment."  See VAOPGCPREC 6-96 (August 16, 1996).  

Accordingly, the Board finds that the schedular rating criteria adequately address his disabilities, and referral for extraschedular consideration is not warranted.  Id.  


ORDER

Entitlement to an evaluation of 50 percent for headaches and dizziness is granted, subject to the statutes and regulations governing the payment of VA compensation.

Entitlement to a separate evaluation of 40 percent, but no higher, for residuals of TBI, to include memory loss, is granted, subject to the regulations applicable to the payment of monetary benefits.  


REMAND

Unfortunately, remand is required for further development of the Veteran's TDIU claim.  The Board sincerely regrets the additional delay that inevitably will result from this additional remand of the claim, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

As mentioned above, the report of the Veteran's July 2012 VA Compensation & Pension examination reflects that the Veteran has been fired from a number of jobs, at least partially as a result of symptoms attributable to his headache disorder.  Moreover, a May 2009 VA Mental Health Consultation reflects that the Veteran reported being unemployed for 12 years, with only sporadic employment during that time.  Based on this evidence, the Board finds that a claim for a TDIU has been raised by the record.  In this regard, in Rice v. Shinseki, 22 Vet. App. at 453-54, the 

Court determined that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the evidence of record, is not a separate "claim" for benefits, but rather, is considered part and parcel of a claim for benefits for the underlying disability.  As the RO has not developed or adjudicated the matter of whether the Veteran is entitled to TDIU, a remand is required.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran and his representative VCAA notice regarding his TDIU claim.  Include a VA Form 21-8940 Application for Increased Compensation Based on Unemployability for him to fill out and submit.  

2.  Make arrangements to obtain the Veteran's VA treatment records, dated since August 2013.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to obtain an opinion as to whether it is at least as likely as not (50 percent or greater probability) that his service-connected disabilities, including his right forehead and eyebrow scar, headaches and dizziness, and residuals of TBI to include memory loss, in the aggregate, render him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.  

The examiner should consider the July 2012 examiner's statement that the Veteran's irritability related to his service-connected headache disorder resulted in his termination from several jobs, as well as the May 2009 VA Mental Health Consultation reflecting that the Veteran reported being unemployed for 12 years, with sporadic employment during that time.

Consideration also must be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by any nonservice-connected disabilities are not to be considered.

A complete explanatory rationale, that is, with medical explanation or citation to the record, is to be provided for all opinions offered.

To this end, the examiner must give some indication as to whether any employment in which the Veteran may engage is only possible with special consideration or accommodation (i.e., just marginal employment versus substantially gainful employment).

4.  After completion of the above, and any additional notice or development deemed necessary, adjudicate the TDIU claim at issue.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of his claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


